Citation Nr: 1617817	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for symptoms associated with a disability of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his co-worker


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service from June 1982 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision also denied service connection for posttraumatic stress disorder (PTSD), which the Veteran appealed.  However, a December 2010 rating decision granted service connection for PTSD and assigned an initial noncompensable disability rating, both effective June 2, 2006.  This grant is a complete grant of that benefit and, thus, this matter is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements or effective dates or compensation levels, no such issue is in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In October 2011 the Veteran and J.J. testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  At that hearing, the Veteran stated that he was claiming service connection for disability of the left knee as stemming from an in-service injury, in addition to having nerve damage of the left leg from that same injury.  Accordingly, this claim has been recharacterized as shown on the title page.  

This claim was previously before the Board in April 2012, October 2014 and September 2015 for further development.  That development having been completed, this claim is once again before the Board.  

The issues on appeal were previously remanded by the Board in April 2012, October 2014, and September 2015


FINDINGS OF FACT

1.  The Veteran does not suffer from a current disability of the lumbar spine that manifested during, or as a result of, active military service.  

2.  The Veteran does not suffer from a current cervical spine (neck) disability that manifested during, or as a result of, active military service.  

3.  The Veteran does not suffer from a current disability of the right shoulder that manifested during, or as a result of, active military service.  

4.  The Veteran does not suffer from a current disability of the left shoulder that manifested during, or as a result of, active military service.  

5.  The Veteran does not suffer from symptomatology of the left lower extremity that manifested during, or as a result of, active military service or that is secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).

3.  The criteria for establishing entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).

4.  The criteria for establishing entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).

5.  The criteria for establishing entitlement to service connection for symptomatology of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in June 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to how VA determines the proper disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 484. Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received a VA medical examination in May 2012, as well as 2 subsequent addendums in March 2015 and November 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that, taken as a whole, the relevant VA examinations are well-supported by clinical findings and a full rationale.  Together, the reports reflect a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds there has been substantial compliance with its March 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and asked him to identify any additional relevant evidence.  An addendum opinion was also obtained from the May 2012 and March 2015 VA examination reports.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in October 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Lumbar Spine Disability

The Veteran contends that he is entitled to service connection for degenerative joint disease of the lumbar spine.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability of the lumbar spine that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

According to a November 1983 in-service treatment note, the Veteran was complaining of low back pain for the past 2 hours.  He said he felt something pull in his back.  He had a full range of motion with some pain and was diagnosed with a lumbar strain.  Treatment provided was an ice massage.  A December 1984 treatment note reflects bilateral lumbosacral spasm.  The Veteran stated that he believed it probably happened about one week earlier at physical training.  In June 1985, the Veteran was also seen with complaints of back problems for the past day.  He stated that his back was sore when running P.T.  When he woke up this morning his back was stiff and now it hurts with walking.  The Veteran was diagnosed with possible muscle soreness.  

According to the Veteran's June 1993 National Guard examination report, an evaluation of the spine and other musculoskeletal system was deemed to be normal.  The Veteran also denied suffering from recurrent back pain or bone, joint or other deformity in his report of medical history associated with this examination.  

He was also afforded a retention examination in April 2001.  An evaluation of the spine and other musculoskeletal system was again found to be normal.  However, the Veteran reported having recurrent back pain in his report of medical history associated with this examination.  The physician's summary does note a history of a back strain.  

The Veteran was afforded a VA examination of the lumbar spine in May 2007.  The Veteran reported that he had been suffering from a lumbar strain for the past 20 years, resulting in stiffness that is mostly constant, weakness with exertion and sharp pain.  The pain occurred 3 times per week and lasted for 4 hours.  At the time of the pain he can function without medication.  There is no functional impairment associated with this condition.  The examiner noted that X-ray findings were within normal limits.  The Veteran was diagnosed with a lumbar strain.  The subjective factors were that it caused pain, aching and limited range of motion.  The objective factors were tenderness to palpation and decreased range of motion.  

The Veteran was afforded a VA examination of the spine in May 2012.  It was noted that the Veteran had a diagnosis of degenerative joint disease of record but it was not known when this diagnosis was made.  The Veteran reported pain in the back a lot of days.  The pain was in the lower part just below the ribs and also between the shoulder blades.  He reported that some days he would have to take Advil when moving around, walking or picking up stuff.  Bending over was also noted to cause pain.  The Veteran stated that he had not had any prior surgeries.  He reported injuring his back while lifting generators in 1983 to 1992.  The examiner noted that imaging studies of the thoracolumbar spine had been performed and that they documented arthritis.  Specifically, he was noted to have had a normal back examination with mild L5-S1degenerative joint disease found on X-ray.  It was noted that this had a functional impact on the Veteran's ability to work.  He serves as a police officer, and while he could do the job, it was difficult at times.  The examiner opined that the Veteran's lumbar spine condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there were minimal objective findings.  The low back examination was normal with mild L5 S1 degenerative joint disease consistent with age.  

In March 2015, VA received an addendum to the May 2012 VA examination report.  The examiner again concluded that it was less likely than not that the Veteran's low back disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the same rationale, explaining that there were minimal objective findings.  The low back examination was normal with mild L5 S1 degenerative joint disease consistent with age.  

An additional addendum opinion was obtained in November 2015.  The examiner opined that it was less likely than not that his currently diagnosed degenerative joint disease of the lumbar spine is related to military service.  The rationale provided was that the Veteran gave no history of injury in the service.  The back pain is related according to the patient to lifting generators and heavy equipment in the service.  On leaving the service, there is no evidence that he was treated for his back problem.  The current examination of the back was normal and X-rays show no evidence of trauma and show degenerative joint disease consistent with age 51.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a lumbar spine disability.  While the Veteran's service treatment records do reflect intermittent complaints of back pain, with diagnoses such as a lumbar strain, lumbosacral spasm and muscle soreness, there is no credible evidence that any of these injuries developed into a chronic musculoskeletal disability.  Following separation in June 1993, an evaluation of the spine was deemed to be normal and the Veteran himself denied suffering from recurrent back pain.  It was not until April 2001 that he reported suffering from recurrent back pain - some 9 years after separation from active duty.  As such, there is no evidence of a chronic disability during active service or within one year of separation from active service.  

In addition, the VA examiner of record has consistently opined that the Veteran's current degenerative joint disease of the lumbar spine is less likely than not related to military service.  The Veteran did not report any specific in-service injury, but rather discussed how he moved heavy objects.  The examiner reviewed the X-rays and found no evidence of trauma.  Rather, the Veteran's current level of degeneration is what would be expected for his age.  

The Board recognizes that the Veteran believes he is entitled to service connection for his current lumbar spine disability.  He discussed the injury in-service that is documented.  He also said he hurt it in 1993 lifting generators.  He also reported in April 2007 that he had been suffering from a lumbar strain for the past 20 years.  As already noted, lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson, 581 F.3d at 1313.  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana, 24 Vet. App. at 428.  In the present case, the Veteran is not competent to link a current diagnosis, such as degenerative joint disease of the thoracolumbar spine, to a lumbar strain suffered decades earlier.  The record does not reflect that he has the requisite training or expertise to offer such a complex medical opinion.  While the Veteran is competent to testify to his symptomatology, such as a 20 year history since reporting this in April 2007, the Board does not find this assertion to be credible, as he specifically denied recurrent back pain during his June 1993 National Guard examination.  In light of this, the Board finds that the Veteran's lay assertions fail to demonstrate that service connection for a lumbar spine disability is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disability must be denied.

Cervical Spine Disability

The Veteran also contends that he is entitled to service connection for a cervical spine disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current cervical spine disability that manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

According to a December 1988 service treatment note, the Veteran was hit in the head with a track hatch two days earlier.  He was wearing his CVC helmet.  An X-ray of the skull and the cervical spine was negative by history.  The Veteran reported stiffness on the right side of his neck with rotation to the right.  The Veteran was diagnosed with a mild closed head injury with cervical trap spasm.  The Veteran was treated roughly one week later with complaints of neck pain for the past 6 days.  

According to the Veteran's June 1993 National Guard examination report, an evaluation of the spine and other musculoskeletal system was deemed to be normal.  The Veteran also denied suffering from bone, joint or other deformity in his report of medical history associated with this examination.  

He was also afforded a retention examination in April 2001.  An evaluation of the spine and other musculoskeletal system was again found to be normal.  The Veteran denied a history of bone, joint or other deformity in his report of medical history associated with this examination.  

The Veteran was afforded a VA examination of the neck in May 2007.  It was noted that the Veteran had been suffering from a cervical strain/sprain.  The condition had reportedly existed for 17 years.  The spine condition resulted in symptoms of stiffness, impaired ability to turn and aching.  This pain reportedly occurred once per day and lasted for about three hours.  There was no functional impairment resulting from this condition.  The examination revealed no evidence of radiating pain on movement with no evidence of muscle spasm.  There is tenderness to the left paracervical region.  There was no ankylosis.  The examiner diagnosed the Veteran with a chronic cervical strain.  The subjective factor was the pain and the objective factors are tenderness with range of motion testing.  

The Veteran was afforded a VA examination in May 2012.  The Veteran reported that in 1989 he had a vehicle accident and his head was struck causing his neck to crunch down.  He reported being in a neck brace for a month and a half.  In 1990, his head was again struck from the side causing his head to go sideways.  He reported being in a neck brace for 2 months following this incident.  At this time he reported pain in his neck "every now and then" that would last for about 45 minutes to an hour.  He treated this with Advil.  Examination revealed a full range of motion with no objective evidence of pain.  There was also no localized tenderness or pain to palpation for the joints or soft tissue of the cervical spine.  Reflexes and sensation were also normal.  Upon X-ray, the examiner concluded that the Veteran had mild C5-6-7 degenerative joint disease.  The examiner opined that it was less likely than not that the Veteran's current neck disorder manifested during, or as a result of, active military service.  The neck examination was normal and he had mild degenerative joint disease C-5-6-7 consistent with age.  He did receive injuries to the neck in service, but these were direct injuries that are not expected to cause degenerative joint disease later in life.  

In March 2015, VA received an addendum to the May 2012 VA examination report.  The examiner opined that it was less likely than not that the Veteran's neck disability was incurred in or caused by the claimed in-service injury, event or illness.  Examination of the neck was normal and he had mild degenerative joint disease C 5-6-7 consistent with age.  He did receive injuries to the neck in service, but there were direct injuries that are not expected to cause degenerative joint disease in later life.  

An additional addendum was provided in November 2015.  The examiner opined that it was less likely than not that the Veteran's currently diagnosed degenerative joint disease of the cervical spine is related to military service.  The rationale provided was that the Veteran gave a history that he was struck in the head twice and felt that his neck condition is related to these injuries.  On leaving the service, there is no evidence that he was treated for his neck problem, indicating that the injury had abated.  If the injury was significant there would have been some signs in the neck X-ray.  What he has on X-ray is mild degenerative joint disease consistent with the age of 51.  The current examination of his neck is normal and X-rays show no evidence of trauma and show degenerative joint disease consistent with age 51.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a neck disorder.  While there is evidence of a neck injury during military service, there is no evidence that this resulted in a chronic disability.  The disability appears to be acute and transitory, resolving prior to separation from active duty, as the Veteran denied any bone, joint or other deformity during his June 1993 National Guard examination and an evaluation of the spine and other musculoskeletal system was deemed normal at this time.  There is also no evidence of treatment for this condition within one year of separation from active duty, and according to the VA examiner of record, if the injury were significant enough to result in degenerative changes, something would have shown up on X-ray to suggest this.  Rather, the Veteran's current disability is consistent with an individual aged 51.  

The Board recognizes that the Veteran believes he is entitled to service connection for a cervical spine disability.  The Veteran testified during his hearing before the undersigned that he was told he suffered "major neck trauma" as a result of the incident involving the hatch.  The Board does not find this assertion credible.  The Veteran's X-rays at the time of the incident were normal and he denied a history of bone, joint or other deformity in 2003.  He then testified during his hearing that he last sought treatment about 6 years earlier and that he now had symptoms "at times" that he treated with over-the-counter Advil or Aleve.  And finally, as the examiner explained, if the injury were significant enough to result in degenerative changes, something would have been on the X-ray.  As such, the Veteran's testimony does not demonstrate that he is entitled to service connection for a chronic cervical spine disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a cervical spine (neck) disability must be denied.

Bilateral Shoulders

The Veteran also contends that he is entitled to service connection for bilateral shoulder disabilities.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability of either shoulder that manifested during, or as a result of, active military service.  As such, service connection is not warranted for a disability of either the right or the left shoulder.  

An April 1983 service treatment note reflects that the Veteran was seen with complaints of left shoulder pain for the past month.  There was not very much movement in the shoulder.  The Veteran was diagnosed with shoulder tendonitis.  The Veteran was again seen in June 1983 complaining of a painful left shoulder.  A diagnosis of tendonitis of the left shoulder was assigned.  He was again seen in June 1983 with complaints of a stiff left shoulder.  The shoulder appeared hypertrophied and was painful to palpation.  The Veteran was diagnosed with supraspinatur tendonitis with possible calcification and/or cuff tear.  He also complained of a stiff right shoulder in June 1983.

According to the Veteran's June 1993 National Guard examination report, an evaluation of the upper extremities was deemed to be normal.  The Veteran also denied suffering from a painful or "trick" shoulder or bone, joint or other deformity in his report of medical history associated with this examination.  

He was also afforded a retention examination in April 2001.  An evaluation of the upper extremities was found to be normal.  He was noted to have a scar of the right shoulder, but the etiology of this scar is not indicated.  The Veteran also denied in his report of medical history associated with this examination having now, or ever having had, suffer from a painful or "trick" shoulder.  

The Veteran was afforded a VA examination of the shoulders in May 2007.  The Veteran reported that he had been suffering from bursitis of the right shoulder and rotator cuff syndrome of the left shoulder.  The Veteran again reported that this condition had existed for 20 years.  The Veteran reported that the condition was due to injury.  Specifically, it occurred when he went out training.  The right shoulder happened when he was working out with the NCO Academy.  The examiner noted that these conditions would result in functional impairment by limiting the Veteran from working above his head with the left shoulder.  The examiner diagnosed the Veteran with bilateral shoulder strains resulting in subjective factors of pain and weakness and objective factors of pain with range of motion testing.  

The Veteran was afforded an additional VA examination of the shoulders in May 2012.  The Veteran reported that the left shoulder was had to lift above the shoulder and rotate back at times.  The Veteran stated that this had been going on since 1983 after he was working with weights and woke up and could not lift his arm.  He was treated with ice and Advil and then he was given shots.  In 1989, his right shoulder was reportedly diagnosed with bursitis.  He was given shots, Advil and aspirin.  It was noted it was hard to lift the right shoulder.  The examiner noted that the Veteran does not now, nor has he ever, suffered from a shoulder and/or arm condition.  Examination revealed a full range of motion with no objective evidence of painful motion.  Flexion dropped 5 degrees from full after repetitive testing of the right shoulder.  The examiner concluded that this was a normal shoulder examination and that the X-rays were normal.  The examiner concluded that it was less likely than not that a shoulder condition was incurred in or caused by the claimed in-service injury, event or illness because the shoulder examination and X-rays are normal.  

In March 2015, VA received an addendum to the May 2012 VA examination report.  The examiner opined that it was less likely than not that the Veteran's bilateral shoulder disability was incurred in or caused by the claimed in-service injury, event or illness.  Essentially the same rationale was again provided - that a shoulder examination was normal and that X-rays were normal.  

An additional addendum was prepared in November 2015.  The examiner was asked to offer an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed bilateral shoulder strain, as diagnosed at the May 2007 VA examination, is related to military service, to include in-service shoulder complaints and treatment shown in service treatment records.  The examiner stated that he reviewed the May 2007 VA examination report.  The Veteran gave a history of pain in both shoulders in the service similar to the history provided to this examiner.  "The exam stated that the condition is due to injury; it occurred left shoulder went out while training, and the right should went out when in the NCO Academy."  Thus, the condition was not due to injury but to overuse.  X-rays then were normal and during the 2012 examination they were also normal.  Therefore, there was no evidence that he was being treated for his shoulder problems after he left the service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a disability of either shoulder.  While there is evidence of treatment and various diagnoses during active military service, the preponderance of the evidence demonstrates that these injuries did not manifest into chronic disabilities.  The Veteran denied having a painful shoulder upon examination following his separation from active duty during his June 1993 National Guard examination.  Also, while the May 2007 VA examiner noted that the Veteran reported a history of shoulder symptomatology for the past 20 years, a May 2012 revealed both a normal examination (according to the examiner) and a normal X-ray of the shoulders.  The examiner further stated in November 2015 that there was no evidence of treatment after the Veteran left service.  In other words, while the Veteran has described shoulder pain in service and shoulder pain post-service, there is no evidence of a chronic disability at the present time related to military service.  As such, service connection cannot be established.  

The Board recognizes that the Veteran believes he is entitled to service connection for chronic disabilities of the right and left shoulders.  However, he has not provided VA with any competent evidence linking his shoulder claims to active military service.  As previously noted, the record does not show that the Veteran has the requisite training or expertise to link current symptomatology to symptomatology he suffered decades earlier.  While he has stated that his symptoms have been ongoing since 1983, the medical examiner has concluded that the shoulders are currently normal upon X-ray examination.  Pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As such, the Veteran's assertions do not demonstrate that he is entitled to service connection for a chronic condition of either shoulder.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a bilateral shoulder condition must be denied.

Symptoms Associated with the Left Lower Extremity

Finally, the Veteran contends that he is entitled to service connection for symptomatology associated with the left lower extremity.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from any lower extremity symptomatology that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

A January 1984 record notes that the Veteran was complaining of left hip pain secondary to being pinned between 2 vehicles for 2 to 3 minutes.  Fabere's pubic ramus tenderness was noted with positive heel percussion.  Quad strength was normal.  A February 1984 VA treatment note reflects that the Veteran had left knee pain that would come and go.  According to a March 1984 in-service treatment note, the Veteran was seen with complaints of left hip pain for the past three weeks.  He said he was pinned by to vehicles for 2 to 3 minutes.  X-rays of the hip were within normal limits at this time.  He was diagnosed with rule out hip contusion of the left with questionable joint effusion.  There was no mention of injury to the left knee at this time.  A left hip strain was again noted in April 1984.  An August 1984 record notes recurrent left hip problems since January 31, 1984.  Left hip pain was also noted in October 1984 with numbness.  The Veteran was seen for treatment in June 1986.  He presented with complaints of a sharp tingling pain in his left leg, stretching from his knee to his hip; the diagnosis was of bursitis.  A July 1988 record also notes leg muscle soreness from playing ball over the weekend.  

According to a January 1989 record, the Veteran suffered a crush impact and fracture 5 years earlier to the left hip/pelvis.  There was no mention of the left knee being injured at this time.  

According to the Veteran's June 1993 National Guard examination report, an evaluation of the Veteran's lower extremities was normal.  The Veteran also denied a "trick" or locked knee and bone, joint or other deformity in his report of medical history associated with this examination.  He also denied cramps in his legs, but he did report a history of broken bones.  However, the Veteran explained that he was talking about his left wrist at the time of examination (and issue which is not on appeal).  

According to an April 2001 National Guard retention examination report, an evaluation of the lower extremities was deemed to be normal.  The Veteran also denied a history of a "trick" or locked knee or bone, joint or other deformity in his report of medical history associated with this examination.  The physician's summary, however, does note that the Veteran wore a left knee brace and that he had a nerve injury of the left leg in which he would occasionally get numb.  

A March 2003 note reflects that the Veteran was experiencing pain in his right knee.  He was taken off physical training for 2 weeks.  There is no mention of left knee symptomatology.  A March 2005 record also notes that the Veteran had musculoskeletal symptoms of a leg injury with a history of a crush injury to the left leg in 1984 and surgery of the right leg in the 1990s.  

According to a July 2006 private treatment note, the Veteran had a 2 month history of left knee pain with no pain.  An X-ray of the left knee was taken this time revealing no evidence of fracture, dislocation or effusion.  It was determined that his left knee was negative.  He also had right knee surgery in 2000 according to this note.  

The Veteran was afforded a VA examination of the left lower extremity in May 2007.  The Veteran reported that this condition had existed since 1984 when his left leg was crushed in the field with nerve damage and years of running during P.T.  His right leg was injured in 1996 and again in 2003.  It was noted that the Veteran had pain occurring at least once per week and lasting for 3 days.  At the time of the pain he can function without medication.  The examiner concluded that the functional impairment would be limping, sitting down and having to rest after being active for 30 minutes.  The examiner concluded that the left knee showed signs of weakness.  However, there were no signs of edema, effusion, tenderness, redness, heat, abnormal movement, guarding of movement and subluxation.  X-rays of the left knee revealed degenerative arthritis.  The examiner assigned a diagnosis of degenerative joint disease of the left knee joints.  The subjective factors were pain and weakness.  The objective factors were X-ray evidence of degenerative arthritis and tenderness on examination.  

The Veteran was afforded a VA examination of the left knee in May 2012.  He reported that in 1994 he got his complete left leg "crushed" in training.  The Veteran stated that it resulted in damage to the knee and nerve damage from the hip to the front foot.  He reported having no feeling in his leg and his knee would lock up at this time.  This happened twice a month.  The Veteran noted that the locking started a couple of years ago.  Examination revealed no objective neurological symptoms associated with the left lower extremity, aside from mild paresthesias and/or dysesthesias.  He was diagnosed with mild radiculopathy of the left lower extremity.  The examiner explained that the Veteran had pain and a paraesthesiae on the lateral aspect of the left leg from the hip down to his lateral malleolus.  He had sensation there but he stated that there are times when he can stick a pin in and not feel it.  Such was not the case today.  

He was also noted to have a history of degenerative joint disease of the knees.  However, upon examination, it was determined that the Veteran did not suffer any functional loss associated with the left knee and lower leg.  There was also no tenderness to palpation of the soft tissues.  The examiner concluded that the Veteran had a normal left knee examination except for some loss of terminal flexion.  He had paresthesia on the lateral aspect of the left leg.  X-rays showed moderate degenerative joint disease.  The examiner opined that it was less likely than not that the Veteran's left knee condition was caused by the claimed in-service injury, event or illness.  The examiner explained that the knee examination was normal except for minimal loss of terminal flexion.  There are moderate findings of degenerative joint disease in both knees on X-ray.  He did have an injury to the left lower extremity, but he worked as a police office or in security for two decades.  Hence, he recovered from his injuries.  

In March 2015, VA received an addendum to the May 2012 VA examination report.  The examiner opined that it was less likely than not that the Veteran's neck disability was incurred in or caused by the claimed in-service injury, event or illness.  A knee examination was normal except for minimal loss of terminal flexion.  There were moderate findings of degenerative joint disease in both knees on X-ray.  He did have an injury to the left lower extremity; but, he worked as a police officer or in security for two decades hence he recovered from his injuries.  Again, this is the same rationale as previously provided.  

An additional addendum was provided in November 2015.  The examiner was asked to opine as to whether it was at least as likely as not that the Veteran's degenerative joint disease of the left knee was related to military service, to include in-service left leg and knee complaints and treatment shown in service treatment records.  The examiner explained that the Veteran gave a history of a crushing injury during training in 1994.  The current examination showed a near normal knee with flexion to 120 degrees.  X-rays showed degenerative joint disease of both knees consistent with age 51.  Actually, the right knee, which was not injured, showed more degenerative joint disease than the left knee.  There was no evidence of trauma in the X-rays.  After service the Veteran served as a police officer, which requires the ability to run, apprehend criminals, protect himself and others and fire weapons.  At some time after he left service he should have been able to do these activities, indicating that the knee joints were functional.  

As far as sciatic radiculopathy of the left leg being related to service, the examiner explained that there was no evidence of a sciatic radiculopathy upon examination.  He had a normal gait; there was no evidence of weakness, loss of sensation or loss of reflexes.  SLR was also normal.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for symptomatology associated with the left lower extremity.  The Board is not disputing that the Veteran suffered a left hip injury during service.  However, there is no evidence that this injury resulted in any chronic symptomatology.  X-rays taken 2 months after this injury revealed the hip to be within normal limits.  The Veteran also denied any bone, joint or other deformity upon examination in 1993 - approximately 9 years after the in-service injury.  The Board recognizes that the Veteran complained of a sharp tingling pain in his left leg in June 1986.  A diagnosis of bursitis was assigned at this time.  However, bursitis was not found in the lower extremity upon examination in May 2007 and May 2012.  Rather, the Veteran was noted to have degenerative joint disease of the knee that was consistent with his age.  Also, as far as sciatic radiculopathy of the left leg being related to service, the examiner explained that there was no evidence of sciatic radiculopathy in service and no evidence of weakness, loss of sensation or loss of reflexes.  As such, the Veteran's current complaints are not related to military service.  

The Board recognizes that the Veteran believes he is entitled to service connection for symptomatology associated with the left lower extremity.  He has related this to a "crushing" injury during military service.  However, the record does not contain evidence demonstrating that the Veteran has the requisite knowledge or expertise to offer a medical opinion as complex as linking current symptomatology to an injury some 30 years earlier.  In fact, X-rays taken just 2 months after the injury revealed a normal left hip, undermining the Veteran's assertion that this is related.  As such, the Veteran's assertions fail to demonstrate that he is entitled to service connection for symptomatology associated with the left lower extremity.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for symptomatology associated with the left lower extremity must be denied.


ORDER

The claim of entitlement to service connection for a lumbar spine disability is denied.  

The claim of entitlement to service connection for a cervical spine disability is denied.  

 The claim of entitlement to service connection for a right shoulder disability is denied.  

The claim of entitlement to service connection for a left shoulder disability is denied.  

The claim of entitlement to service connection for symptomatology associated with the left lower extremity is denied.  






______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


